DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 6/30/2022, with respect to the 112 rejections and claim interpretation, in view of Applicant’s amendments, have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
In view of Applicant’s arguments:
The limitation(s): “…wherein the intermediate movable pump cylinder is connected to a bottom of the central rod through the guide rod movable cone valve…” will be read and examined as “…wherein the intermediate movable pump cylinder is coupled to a bottom of the central rod via the guide rod movable cone valve…” consistent with Applicant’s arguments and Fig. 1.  
The limitation(s): “…wherein the spring- loaded stationary cone valve and the stationary plunger body are disposed inside a cylinder cavity of the intermediate movable pump cylinder sequentially from up to bottom…” will be read and examined as corresponding to the structural elements depicted by the following reference characters: 
spring- loaded stationary cone valve ( - Fig. 3 - ); stationary plunger body ( - 4/37 - ); and intermediate movable pump cylinder ( - 8 - ).
The limitation(s): “…the spring-loaded stationary cone valve and the stationary plunger body are integrally formed and they are connected together to the inner stationary pump cylinder...” will be read and examined as corresponding to the structural elements depicted by the following reference characters: 
spring- loaded stationary cone valve ( - Fig. 3 - ); stationary plunger body ( - 4/37 - ); and inner stationary pump cylinder ( - 9 / Fig. 11 left - ).
The limitation(s): “… wherein the outer stationary pump cylinder and the inner stationary pump cylinder are fixedly connected together at a bottom of a tubing string through a pump cylinder coupling; wherein a base portion of the pump cylinder coupling defines a coupling guide round hole and a desilting annular groove that are positioned radially from inside to outside…” will be read and examined as corresponding to the structural elements depicted by the following reference characters: 
pump cylinder coupling ( - 10 - ); coupling guide round hole ( - 11 - ); and  desilting annular groove ( - 12 - ).
The limitation(s): “… wherein the spring-loaded stationary cone valve comprises a stationary cone valve guide rod, a flow guide centering plate, a stationary cone valve hood, a stationary cone valve spring, and a stationary cone valve body, and a stationary cone valve seat…” will be read and examined as corresponding to the structural elements depicted by the following reference characters: 
a stationary cone valve guide rod ( - 33 - ); a flow guide centering plate ( - 17 - ); a stationary cone valve hood ( - 18 - ); a stationary cone valve spring ( - 19 - ); stationary cone valve body ( - 20 - ); and a stationary cone valve seat ( - 30 - ). 
The limitation(s): “…wherein the at least one anti-wear groove is inlaid with an anti-wear ring, wherein an annular clearance is defined between the fixed plunger and the intermediate movable pump cylinder, and matching to a layered cylinder surface moving pair …” will be read and examined as corresponding to the structural elements depicted by the following reference characters:  anti-wear groove ( - 39 - ); an anti-wear ring ( - 38 - ); layered cylinder surface moving pair ( - inner surface of 14 - ).
The limitation(s): “…wherein the dual-movable-and-stationary-spiral-bodies centralizer comprises an upper movable spiral body, a lower stationary spiral body, a upper movable spiral body limiting collar, and a lower movable spiral body centering coupling …” will be read and examined as corresponding to the structural elements depicted by the following reference characters: upper movable spiral body ( - 58 - ), a lower stationary spiral body ( - 60 - ), a upper movable spiral body limiting collar ( - 14 - ), and a lower movable spiral body centering coupling ( - 13 - ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674